UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-1287


PETER KALOS; VERON LEE KALOS,

                Plaintiffs – Appellants,

          v.

WISENBAKER HOLDINGS, LLC,

                Defendant,

          and

VIRGINIA COMMERCE BANK,

                Intervenor/Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:10-cv-01335-JCC-TCB)


Submitted:   September 29, 2011            Decided:   October 4, 2011


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Peter and Veron Lee Kalos, Appellants Pro Se.   Heidi Eileen
Meinzer, BEAN, KINNEY & KORMAN, PC, Arlington, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Peter and Veron Lee Kalos appeal the district court’s

order granting Virginia Commerce Bank’s motion to dismiss the

Kaloses’ civil action for lack of subject matter jurisdiction.

We   have   reviewed   the    record    and   find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Kalos v. Va. Commerce Bank, No. 1:10-cv-01335-JCC-TCB

(E.D. Va. filed Feb. 23, 2011 & entered Feb. 24, 2011).                     We

dispense     with   oral     argument   because      the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                        2